Name: 97/111/EC: Commission Decision of 22 January 1997 authorizing the Member States exceptionally to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of plants of Vitis L., other than fruits, originating in Latvia
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  European Union law;  Europe;  natural and applied sciences;  agricultural policy;  agricultural activity
 Date Published: 1997-02-11

 Avis juridique important|31997D011197/111/EC: Commission Decision of 22 January 1997 authorizing the Member States exceptionally to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of plants of Vitis L., other than fruits, originating in Latvia Official Journal L 040 , 11/02/1997 P. 0019 - 0020COMMISSION DECISION of 22 January 1997 authorizing the Member States exceptionally to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of plants of Vitis L., other than fruits, originating in Latvia (97/111/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), as last amended by Commission Directive 96/78/EC (2), and in particular Article 14 (1) thereof,Having regard to the request made by Sweden,Whereas, under the provisions of Directive 77/93/EEC, plants of Vitis L., other than fruits, originating in third countries, may, in principle, not be introduced into the Community;Whereas, the growing in Sweden of plants of Vitis L., other than fruits, imported from Latvia had become an established practice before Sweden's accession to the Community; whereas those plants were not intended for commercial growing but for private gardens for ornamental use;Whereas, in respect of the said imports into the Community of the said plants, on the basis of the information supplied by the relevant Member State, it appears that in Latvia, plants of Vitis L. can be grown under adequate health conditions and that there are no sources for the introduction of exotic diseases affecting plants of Vitis L.;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health,HAS ADOPTED THIS DECISION:Article 1 1. The Member States are hereby authorised to provide, under the conditions laid down in paragraph 2, for exceptions from Article 4 (1) of Directive 77/93/EEC, with regard to the prohibitions referred to in Part A, point 15 of Annex III thereto for plants of Vitis L., other than fruits, originating in Latvia.2. The following specific conditions shall be satisfied:(a) the plants shall be Labrusca-hybrids of Vitis, belonging to one or more of the following varieties bred in Latvia: Supaga, Sukribe, Veldze and Zilga;(b) the plants shall be one year old bare-rooted cuttings, unrooted woody cuttings, or planted in pots with peat, not grafted and intended to be grown on without further multiplication for one or two years before selling, at the premises referred to in point (g);(c) the plants intended for the Community shall be accompanied by a phytosanitary certificate issued in Latvia in accordance with Article 7 of Directive 77/93/EEC, on the basis of the examination laid down in Article 6 thereof related to the conditions laid down therein, in particular freedom from the following harmful organisms:- Daktulosphaira vitifoliae (Fitch),- Xylophilus ampelinus (Panagopoulos) Willems et al.,- Grapevine Flavescence dorÃ ©e MLO.The certificate shall state under 'Additional Declaration`, the indication 'this consignment meets the conditions laid down in Decision 97/111/EC`;(d) the inspections required pursuant to Article 12 of Directive 77/93/EEC shall be made by the responsible official bodies, referred to in the said Directive, of the Member States making use of this derogation, and where appropriate, in cooperation with the said bodies of the Member State in which the plants will be planted. Without prejudice to the monitoring referred to in Article 19a (3) second indent, first possibility, the Commission shall determine to which extent the inspections referred to in Article 19a (3) second indent, second possibility of the said Directive shall be integrated into the inspection programme in accordance with Article 19a (5) (c) of that Directive;(e) the plants shall be introduced through points of entry situated within the territory of a Member State making use of this derogation and designated for the purpose of this derogation by that Member State;(f) prior to introduction into the Community, the importer shall notify each introduction sufficiently in advance to the responsible official bodies in the Member State of introduction and that Member State shall convey the details of the notification to the Commission, indicating:- the type of material,- the quantity,- the declared date of introduction and confirmation of the point of entry,- the names and addresses of the premises referred to in point (g) where the plants will be planted.At the time of import the importer shall provide confirmation of the details of the abovementioned advance notification.The importer shall be officially informed, prior to the introduction, of the conditions laid down in points (a), (b), (c), (d), (e), (f), (g), (h) and (i);(g) the plants shall be planted or grown on prior to selling only at premises the names and addresses of which have been notified by the person who intends to plant or grow on the plants imported pursuant to this Decision, to the said responsible official bodies of the Member State in which the premises are situated; in those cases where the place of planting or growing on is situated in a Member State other than the Member State making use of this derogation, the said responsible official bodies of the Member State making use of this derogation, at the moment of receipt of the abovementioned advance notification from the importer, shall inform the said responsible official bodies of the Member State in which the plants will be planted or grown on giving the name and addresses of the premises where the plants will be planted;(h) in the growing period(s) following importation, the plants shall be inspected before selling by the said responsible official bodies of the Member State in which the plants are planted or grown on, at appropriate times, at the premises referred to in point (g);(i) the plants shall be intended for ornamental use and for sale to final consumers not involved in professional plant production and there shall be evidence by their packaging that they are intended for such sale.Article 2 Member States shall inform the other Member States and the Commission of any use of the authorization. They shall provide the Commission and the other Member States, before 1 December 1997, with the information on amounts imported pursuant to this Decision and with a detailed technical report of the official examination referred to in Article 1 (2) (h). Furthermore any other Member State in which the plants are planted, immediately after the import, shall also provide the Commission and the other Member States, before 1 December 1997, with a detailed technical report of the official examination referred to in Article 1 (2) (h).Article 3 Without prejudice to the provisions laid down in Article 14 (3) of Directive 77/93/EEC, the Member States concerned shall notify the Commission and the other Member States of all cases of consignments introduced pursuant to this Decision which do not comply with the conditions laid down herein.Article 4 This Decision shall apply during the period from 1 March to 31 October 1997. It shall be revoked if it is established that the conditions laid down in Article 1 (2) are not sufficient to prevent the introduction of harmful organisms or have not been complied with.Article 5 This Decision is addressed to the Member States.Done at Brussels, 22 January 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 26, 31. 1. 1977, p. 20.(2) OJ No L 321, 12. 12. 1996, p. 20.